 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NOEL BENOIST,                                    No. 2:18-CV-1611-MCE-DMC
12                      Plaintiff,
13           v.                                        ORDER
14    VETERANS ADMINISTRATION,
15                      Defendant.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. On the court’s own

18   motion and good cause appearing therefor, the scheduling conference currently set before the

19   undersigned in Redding, California, on July 10, 2019, at 10:00 a.m., is vacated pending resolution

20   of defendant’s motion to dismiss, which remains set for hearing on July 10, 2019, at 10:00 a.m.,

21   in Redding, California.

22                  IT IS SO ORDERED.

23

24   Dated: June 12, 2019
                                                           ____________________________________
25                                                         DENNIS M. COTA
26                                                         UNITED STATES MAGISTRATE JUDGE

27

28
                                                       1
